Citation Nr: 9901696	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-42 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1970 to 
November 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.

The appellant was afforded a personal hearing at the RO in 
January 1997.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant and his representative contend, in essence, 
that entitlement to service connection for a low back 
disorder is warranted.  It is specifically asserted that the 
appellants current complaints of low back problems are 
attributable to his period of active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the appellant's claims 
file. it is the decision of the Board that new and material 
evidence has been received with regard to the veterans claim 
of entitlement to service connection for a back disorder.  


FINDINGS OF FACT

1.  The October 1991 Board decision, which denied the 
appellants claim for entitlement to service connection for a 
chronic low back disability, constitutes the last final 
disallowance of the appellants claim.

2.  The evidence received since the October 1991 Board 
decision is new and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW 

The evidence received subsequent to the October 1991 Board 
decision, in which service connection for a chronic low back 
disability was denied, is new and material, and serves to 
reopen the appellants claim.  38 U.S.C.A. §§ 5107(a), 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The evidence of record at the time of the Boards October 
1991 decision, which constituted the last final denial of the 
appellants claim, may be briefly summarized.  A review of 
the appellants service medical records shows that at his 
induction examination in May 1970 the appellant indicated 
that he had strained his back two months previously.  He was 
referred for an examination.  An examination of the back, to 
include X-rays, conducted in December 1970, showed no 
abnormality.  The appellant complained of muscle spasms, when 
running, in February 1971.  A July 1972 treatment record 
notes complaints of low back pain.  An August 1972 treatment 
record shows that the appellant complained of back strain. An 
examination was negative and the diagnosis was muscular 
strain.  The report of the appellants separation 
examination, dated in October 1972, indicated that clinical 
evaluation of the back was normal.  

Also of record at the time of the October 1991 Board decision 
were VA medical records showing examination of the 
appellants back.  These records include August 1987 VA X-
rays which showed spina bifida occulta of S1.  A VA medical 
certificate, also dated in August 1987, noted that the 
appellant complained a low back pain.  The report of a VA 
examination dated in May 1989 included a diagnosis of chronic 
low back pain with radicular pain, both lower extremities.  
X-rays taken in conjunction with the May 1989 examination 
were described as normal.  

It is also noted that the Board, in October 1991, considered 
the testimony provided by the appellant at his April 1990 
personal hearing.  The appellant testified that he was 
treated for back pain during service as a result of lifting 
bombs.  

The Board, by means of its October 1991 decision, denied, in 
pertinent part, the appellants claim for service connection 
for a chronic low back disability.  The Board noted that a 
preexisting back strain was reported during a May 1970 
examination, and that the appellants spina bifida occulta 
was a congenital defect.  The Board also found that any 
preexisting back disability did not increase in severity 
during active service.  The October 1991 Board decision is 
final.  However, the appellant may reopen his claim by the 
submission of new and material evidence.

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108 (West 1991).  If the claim is reopened, 
then VA shall readjudicate the claim based on a review of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998). 

In this case, the Board based its October 1991 decision to 
deny the appellants claim for service connection on the 
grounds that, as indicated above, the appellants preexisting 
back problem, congenital or otherwise, was not aggravated 
during his active service.  Therefore, the issue before the 
Board is whether the additional evidence submitted by the 
appellant is both new and material in that it tends to 
establish, in essence, that the appellants back disorder, 
shown in service, was aggravated therein.  

The evidence received since the October 1991 Board decision 
includes, in pertinent part, a statement dated in July 1995 
from a private treating physician of the appellant.  The 
physician indicated that the appellant complained of 
radiating low back pain.  It was noted that X-rays taken in 
August 1987 showed spina bifida occulta at S1.  It was also 
pointed out that X-rays taken of the appellants back in July 
1995 showed degenerative changes but no spondylosis or 
spondylolisthesis.  The physician further indicated that 
there did appear to be calcification in the disc space of L5-
S1, and that it was quite likely that the appellants 
complaints of pain had been related to discogenic disease 
during all of this process.  The physician opined that the 
appellant complaints of recurrent low back problems strongly 
suggested that he had an acute herniated disc while in basic 
training, and that, if his history was correct, he had had 
intermittent compression related to increasing activity from 
time to time.  An addendum to the July 1995 letter noted that 
MRI [magnetic resonance imaging] testing of the appellants 
back was negative; symptoms were described as either 
recurrent lumbar spine sprain or S1 joint dysfunction.  

The Board finds that this evidence is new and material.  The 
July 1995 private medical opinion tends to relate the current 
back disorder directly to an acute herniated disc, which 
occurred during basic training.  This evidence, in the 
opinion of the Board, bears directly and substantially upon 
the issue of whether service connection may be granted the 
appellant for the issue currently on appeal.  

Accordingly, the appellant's claim for service connection for 
service connection for a low back disorder is reopened.

ORDER

New and material evidence has been received with regard to 
the issue of service connection for a low back disorder, and 
the appellant's claim for service connection for that 
disability has accordingly been reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
appellant's claim for service connection for a low back 
disorder.  It is now incumbent upon the RO to review the 
entire evidentiary record, in accordance with the regulatory 
and statutory provisions that govern the adjudication of a 
reopened claim, prior to any further Board consideration of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As previously stated a private physician in July 1995 opined 
that the appellant complaints of recurrent low back problems 
strongly suggested that he had an acute herniated disc while 
in basic training. During the veterans hearing at the RO, he 
testified that he received private medical treatment for his 
back beginning in 1970. It is also noted that a review of the 
evidence of record reveals that the report of a September 
1998 private psychiatric evaluation has been so associated.  
This report, in pertinent part, indicates that the appellant 
was scheduled have his back examined the following Monday.  
The Board is of the opinion that an attempt should be made to 
obtain this examination report.

In addition, the September 1998 evaluation noted that the 
appellant had been receiving Social Security Administration 
(SSA) disability compensation since 1993.  A review of the 
record fails to reveal either the SSA determination or the 
evidence used in conjunction therein.  Under 38 U.S.C.A. 
§ 5107(a) (West 1991), VAs duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

In view of the above stated facts, the Board is of the 
opinion that additional development is required.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The appellant should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for back disorders since his 
release from active duty to the present, 
to include the records from Memorial 
Hospital and Dr. Walker.  The RO should 
then obtain all records, which are not on 
file.  

It is requested that RO notify the 
appellant that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO should take the appropriate 
action to obtain copies of decision by 
the SSA, which granted disability 
benefits and the evidence on which that 
decision was based.

3.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, extent and etiology of any low 
back disorder.  All indicated tests 
should be conducted.  The claims folder 
and a copy of this Remand should be 
furnished to the examiner for review in 
conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any low back disorder 
diagnosed is related to his period of 
active service.  In addition, if spina 
bifida occulta is diagnosed, the examiner 
should be requested to render an opinion 
as to whether such condition is either a 
congenital or developmental disorder, or 
whether it is an acquired disorder.  A 
complete rational for any opinions 
expressed should be included in the 
examination report.

4.  When the requested development is 
fully completed, the RO should re-
adjudicate the appellant's claim for 
service connection on a de novo basis. If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include the law 
and regulation regarding service 
connection for a disease or injury, and 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The case should be returned 
to the Board for appellate consideration, if in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals. 

The appellant is advised that, under 38 U.S.C.A. § 7252 (West 
1991 & Supp. 1998), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Veterans 
Appeals.  This REMAND portion of this decision is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
